      Case: 1:19-cv-06590 Document #: 1-1 Filed: 10/04/19 Page 1 of 3 PageID #:10




                                           ORDINANCENO.       ~-11'-31

         ORDIN"NCE PROHIBITINGSWEEPSTAKES
                                        MACHINESIN THE VILLAGEOFADDISON

         WHEREAS,Section 6(a) of Article VII of the 1970 Constitution of the State of Illinois
 provides that any municipality which has a population of more than 25,000 is a home rule unit,
 and the Village of Addison, DuPage County, Illinois, with a population in excess of 25,000 Is,
 therefore, a home rule unit and, pursuant to the provisions of said Section 6(a) of Article VII,
 may exercise any power and perform any function pertaining to its government and affairs,
 including, but not limited to, the power to tax and to incur debt; and

         WHEREAS,the Mayor and Board of Trustees believe, and hereby declare, that It is in the
 best interests of the Village and its residents to prohibit sweepstakes machines in the Village;

       NOW THEREFORE,BE IT ORDAINEDBY THE MAYOR AND BOARDOF TRUSTEES    OF THE
 VILLAGE OF ADDISON, DU PAGE COUNTY, ILLINOIS, IN THE EXERCISEOF ITS HOME RULE
 POWERS,AS FOLLOWS:

         SECTIONONE: The recitals set forth hereinabove are hereby adopted as findings of fact
as if said recitals were fully set forth within this Section One.

        SECTIONTWO: A new Section 13-52.1 is hereby added to Chapter 13 of the Addison
Village Code, which section shall be and read as follows:

Sec. 13-52.1    Sweepstakes Machines Prohibited.

(A)      It shall be unlawful to own, lease or operate any Sweepstakes Machine, as herein
         defined, in any business or public place within the Village.

(B)      For purposes of this Section, Sweepstakes Machines shall be defined as any stand-alone,
        table top, or similar mechanically, electrically or electronically operated device in which,
        upon payment, a participant is automatically entered into a sweepstakes or similar
        promotion wherein the participant has the option to reveal the results of entry into said
        sweepstakes or promotion via a display mimicking slot machines, poker, keno, bingo, or
        any other similar gambling game and thereafter exchange any credits, whether in the
        form of a printed ticket or otherwise, for cash or merchandise as a prize. Any such
        device shall be considered a Sweepstakes Machine regardless of whether a coupon for a
        product or service is provided in exchange for the payment.

(C)     Nothing contained in this Section shall be construed as prohibiting video gaming
        terminals as otherwise authorized by the Village Code.

      SECTIONTHREE: Section 13-58 of Chapter 13 of the Addison Village Code is hereby
amended to read as follows:
   Case: 1:19-cv-06590 Document #: 1-1 Filed: 10/04/19 Page 2 of 3 PageID #:10




 Sec.13-58       Penalty.

        Any person who violates any provision of Sections 13-52 through 13-57 inclusive of this
 Chapter shall be subject to a fine of not less than one hundred and fifty dollars ($150.00) nor
 more than seven hundred and fifty dollars ($750.00)

       SECTIONFOUR: This Ordinance supersedes any policy, resolution, ordinance or part
thereof adopted prior hereto which are in conflict herewith, and any such policy, resolution,
ordinance or part thereof shall be and is hereby repealed to the extent of such conflict.

       SECTION FIVE: This Ordinance shall take effect after its passage, approval and
publication in the manner provided by law.

PASSEDTHISl7~·        dayof   k                    , 2019.                           ,1,   J .

AYES:~;----,.,
                    -=t-L~.~
                         f. ,---Ttf''v;-1
                                  ~.,A.4-M     ~~'           -   ~~I   ~-.),~
                                                                                f'
NAYS:~
ABSENT:~

       THIS/?¢day of~
APPROVED                                       • 2019.




ATTEST:


v~                /)- ~
Published
            -------------

JM\855247/14/19




                                             -2-
Case: 1:19-cv-06590 Document #: 1-1 Filed: 10/04/19 Page 3 of 3 PageID #:10
